PER CURIAM
In this modification of a dissolution decree, father appeals from the support order of $200 per month for each of the parties’ two minor children, Samuel and Erin. We agree with father that the support award was based in part on consideration of factors other than mother’s need for support for the children.
Because Samuel is with father almost all the time, we eliminate the provision for support for Samuel. However, Erin is with mother half the time during the school year and all the time during the summer. Mother has need of financial assistance to provide adequately for Erin. Father’s support obligation for Erin is reduced to $100 per month for September through May and shall remain at $200 per month for Erin from June through August.
Judgment modified to eliminate the provision requiring father to pay mother for support of Samuel and to reduce father’s support obligation for Erin to $100 monthly from September through May; affirmed as modified. No costs to either party.